                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:18-cv-103-MOC

STANLEY CORBETT, JR.,                )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                               ORDER
FRANK PERRY, et al.,                 )
                                     )
            Defendants.              )
____________________________________ )

          THIS MATTER is before the Court on periodic review of the record.

          Incarcerated Plaintiff filed a pro se Complaint pursuant to 42 U.S.C. § 1983, 42 U.S.C. §

1985 and the North Carolina Tort Claims Act addressing incidents that allegedly occurred at the

Lanesboro Correctional Institution. The Complaint passed initial review against Defendants

including Lee Alan Rushing,1 a registered nurse.        See (Doc. No. 9).     The North Carolina

Department of Public Safety (NCDPS) was not able to waive service for Defendant Rushing

because he is no longer an NCDPS employee, but provided Defendant Rushing’s last known

address under seal. (Doc. No. 14). The Court directed the U.S. Marshals Service to use reasonable

efforts to locate and serve Defendant Rushing. (Doc. No. 15). The summons was returned

unexecuted, (Doc. No. 25), and the U.S. Marshals Service was again instructed to use reasonable

efforts to locate and obtain service on Defendant Rushing. (Doc. No. 27). The summons was

again returned unexecuted. (Doc. No. 34).

          Plaintiff was then instructed to show cause why Defendant Rushing should not be

dismissed from this action for lack of service pursuant to Rule 4(m) of the Federal Rules of Civil



1
    “FNU Rushin” in the Complaint.



            Case 3:18-cv-00103-MOC Document 102 Filed 10/06/20 Page 1 of 2
Procedure. (Doc. No. 50). Plaintiff was cautioned that the failure to comply with the Order would

likely result in the dismissal of Defendant Rushing from this action without prejudice. (Id.).

Plaintiff failed to file a response and the time to do so has long expired. Defendant Rushing will

therefore be dismissed from this action without prejudice.

       IT IS, THEREFORE, ORDERED that Defendant Lee Alan Rushing is dismissed from

this action without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure and

this Court’s Order, (Doc. No. 50).




                                        Signed: October 6, 2020




                                                 2

        Case 3:18-cv-00103-MOC Document 102 Filed 10/06/20 Page 2 of 2
